Citation Nr: 1418132	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-11 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen service connection for a dental disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1964 to August 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee.  

The Veteran also initiated and perfected an appeal of the March 2010 denial of service connection for PTSD; however, in a subsequent April 2013 rating decision, service connection for PTSD was granted.  Because service connection for PTSD has been granted, the issue is no longer on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

A review of the Virtual VA paperless claims processing system (Virtual VA) reflects that it contains recent VA records and other documents not found within the physical claims folder.  These documents have been noted and reviewed by the Board.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Review of the text of the March 2010 rating decision indicates references to oral surgery and other dental work performed by VA in December 2006 and April 2007; however, the claims file itself only contains VA treatment records dated prior to March 1997 and after November 2007, with no records of VA dental treatment received in December 2006 and April 2007.  Additionally, records of such dental treatment are not associated with the electronic claims file in Virtual VA.  As such records are relevant to the pending claim, remand is required in order for them to be associated with the claims file.  


Accordingly, the case is REMANDED for the following action:

1.  Request any pertinent medical records not already received from the Alvin C. York VA Medical Campus and any other VA facilities at which the Veteran has received treatment for the claimed dental/oral disorder prior to November 2007.  If no such records are available, that fact should be noted for the record.  

2.  After undertaking any additional development deemed appropriate, adjudicate the claim to reopen service connection for a dental disorder in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case, and should be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

